

EXECUTION COPY


GOLUB CAPITAL BDC 2010-1 LLC
NOTES
 
U.S. $174,000,000 CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
U.S. $10,000,000 CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
PURCHASE AGREEMENT
 
July 16, 2010
 
Wells Fargo Securities, LLC,
as the Initial Purchaser (the “Initial Purchaser”)
301 South College Street
8th Floor
Charlotte, NC 28288
Attention:  Asset-Backed Finance – Golub Capital BDC 2010-1 LLC
 
Ladies and Gentlemen:
 
Section 1.             Authorization of Notes.
 
Golub Capital BDC, Inc. (the “Company”), as designated manager of Golub Capital
BDC 2010-1 Holdings LLC (the “Depositor”), has duly authorized the sale of the
Golub Capital BDC 2010-1 LLC Notes, consisting of the Class A Notes (the “Class
A Notes”), the Class B Notes (the “Class B Notes” and, together with the Class A
Notes, the “Offered Notes”) and the Subordinated Notes (the “Subordinated Notes”
and, together with the Offered Notes, the “Notes”) of Golub Capital BDC 2010-1
LLC, a Delaware limited liability company (the “Issuer”).  The Class A Notes
will be issued in an aggregate principal amount of $174,000,000, the Class B
Notes will be issued in an aggregate principal amount of $10,000,000 and the
Subordinated Notes will be issued in an aggregate principal amount of
$116,000,000.  The Notes will be secured by the assets of the Issuer.  The
Depositor will be the sole equity member of the Issuer.  The Notes will be
issued pursuant to an Indenture, to be dated as of July 16, 2010 (the
“Indenture”), between the Issuer and U.S. Bank National Association, as the
Trustee (the “Trustee”).  The primary assets of the Issuer will be a pool of
commercial middle market loans, or participation interests therein, originated
or purchased by the Company (collectively, the “Collateral Obligations”).  The
Company will sell and/or contribute to the Depositor all of its right, title and
interest of the Company in and to the Collateral Obligations and the Depositor
will transfer and assign to the Issuer all of its right, title and interest of
the Depositor in and to the Collateral Obligations pursuant to a Master Loan
Sale Agreement, to be dated as of July 16, 2010 (the “Master Loan Sale
Agreement”), between the Company, the Depositor and the Issuer.  Pursuant to the
Indenture, as security for the indebtedness represented by the Notes, the Issuer
will pledge and grant to the Trustee a security interest in the Collateral
Obligations, and its rights under the Master Loan Sale Agreement.  The
Collateral Obligations will be managed by GC Advisors LLC (the “Collateral
Manager”) pursuant to a Collateral Management Agreement, to be dated as of July
16, 2010 (the “Collateral Management Agreement”), between the Issuer and the
Collateral Manager.  The Issuer has retained U.S. Bank National Association (in
such capacity, the “Collateral Administrator”) to perform certain administrative
duties with respect to the Collateral Obligations pursuant to a Collateral
Administration Agreement, to be dated as of July 16, 2010 (the “Collateral
Administration Agreement”), between the Issuer and the Collateral
Administrator.  This Purchase Agreement (the “Agreement”), the Master Loan Sale
Agreement, the Indenture, the Collateral Management Agreement and the Collateral
Administration Agreement are referred to collectively herein as the “Transaction
Documents.”
 
 
 

--------------------------------------------------------------------------------

 
 
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.
 
The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), (i) to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), (ii) in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and (iii) to institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional Accredited
Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).
 
In connection with the sale of the Offered Notes, the Company has prepared a
preliminary offering circular dated June 24, 2010 (including any exhibits
thereto and all information incorporated therein by reference, the “Preliminary
Memorandum”), and a final offering circular dated July 13, 2010 (including any
exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Final Memorandum”, and each of the Preliminary
Memorandum and the Final Memorandum, a “Memorandum”) including a description of
the terms of the Offered Notes, the terms of the offering, and the Issuer.  It
is understood and agreed that the close of business on July 15, 2010 constitutes
the time of the contract of sale for each purchaser of the Offered Notes offered
to the investors for purposes of Rule 159 under the Securities Act (the “Time of
Sale”) and that (i) the Final Memorandum and (ii) the information set forth on
Schedule II hereto constitute the entirety of the information conveyed to
investors as of the Time of Sale (the “Time of Sale Information”).
 
It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.
 
During each Interest Accrual Period, the Class A Notes shall bear interest at a
per annum rate equal to the then applicable LIBOR plus 2.40% per annum and the
Class B Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 2.40% per annum.
 
Each of the Company, the Depositor and the Issuer, as applicable, hereby agrees
with the Initial Purchaser as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.            Purchase and Sale of Offered Notes.
 
Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Offered Notes, and the Initial Purchaser has agreed to use its commercially
reasonable efforts to place the aggregate principal amount of Offered Notes set
forth on Schedule I hereto with investors in accordance with the terms
hereof.  If purchased, the Class A Notes will be purchased at a price of 100%
and the Class B Notes will be purchased at a price of 100%.  It is understood
and agreed that the structuring and placement fee payable by the Issuer to the
Initial Purchaser on the Closing Date with respect to the Class A Notes is
$1,740,000 (1.00% of the initial principal balance of the Class A Notes) and the
structuring fee payable by the Issuer to the Initial Purchaser on the Closing
Date with respect to the Class B Notes is $50,000 (0.50% of the initial
principal balance of the Class B Notes).  Such fees payable by the Issuer may be
netted by the Initial Purchaser against its purchase price payment for the
Offered Notes.  It is understood and agreed that the Initial Purchaser will sell
all of the Class B Notes to the Depositor on the Closing Date.  It is understood
and agreed that the Initial Purchaser is not acquiring, and has no obligation to
acquire, the Subordinated Notes (which Subordinated Notes will be acquired by
the Depositor on the Closing Date pursuant to the Master Loan Sale
Agreement).  It is further understood and agreed that the Initial Purchaser may
retain the Offered Notes, purchase the Offered Notes for its own account, or
sell the Offered Notes to its affiliates or to any other investor in accordance
with the applicable provisions hereof and of the Indenture.
 
(a)           In addition, whether or not the transaction contemplated hereby
shall be consummated, the Company agrees to pay (or cause to be paid by the
Issuer) all costs and expenses incident to the performance by the Company of its
obligations hereunder and under the documents to be executed and delivered in
connection with the offering, issuance, sale and delivery of the Offered Notes
(the “Documents”), including, without limitation or duplication, (i) the fees
and disbursements of counsel to the Company; (ii) the fees and expenses of the
Trustee and the Collateral Administrator incurred in connection with the
issuance of the Offered Notes and their or its counsel, as applicable; (iii) the
fees and expenses of any bank establishing and maintaining accounts on behalf of
the Issuer or in connection with the transaction; (iv) the fees and expenses of
the accountants for the Company, including the fees for the “comfort letters” or
“agreed–upon procedures letters” required by the Initial Purchaser, any rating
agency or any purchaser in connection with the offering, sale, issuance and
delivery of the Offered Notes; (v) all expenses incurred in connection with the
preparation and distribution of each Memorandum and other disclosure materials
prepared and distributed and all expenses incurred in connection with the
preparation and distribution of the Transaction Documents; (vi) the fees charged
by any securities rating agency for rating the Offered Notes; (vii) the fees for
any securities identification service for any CUSIP or similar identification
number required by the purchasers or requested by the Initial Purchaser;
(viii) the reasonable fees and disbursements of counsel to the Initial
Purchaser; (ix) all expenses in connection with the qualification of the Offered
Notes for offering and sale under state securities laws, including the fees and
disbursements of counsel and, if requested by the Initial Purchaser, the cost of
the preparation and reproduction of any “blue sky” or legal investment
memoranda; (x) any federal, state or local taxes, registration or filing fees
(including Uniform Commercial Code financing statements) or other similar
payments to any federal, state or local governmental authority in connection
with the offering, sale, issuance and delivery of the Offered Notes; (xi) all
expenses associated with listing the Offered Notes on the Irish Stock Exchange;
and (xii) the reasonable fees and expenses of any special counsel or other
experts required to be retained to provide advice, opinions or assistance in
connection with the offering, issuance, sale and delivery of the Offered Notes.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.             Delivery.
 
Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein), shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination set forth in the Final Memorandum at the offices
of Dechert LLP at 10:00 a.m. New York City, New York time, on July 16, 2010, or
such other place, time or date as may be mutually agreed upon by the Initial
Purchaser and the Company (the “Closing Date”).  Subject to the foregoing, the
Offered Notes will be registered in such names and such denominations as the
Initial Purchaser shall specify in writing to the Company and the Trustee.  The
Subordinated Notes shall be delivered to the Depositor on the Closing Date in
fully registered, certificated form in the permitted denominations and the
required proportions set forth in the Final Memorandum.
 
Section 4.             Representations and Warranties of the Company.
 
The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date, (a) with respect to the Company, in its
individual capacity, (b) with respect to the Depositor, in its capacity as
designated manager on behalf of the Depositor, and (c) with respect to the
Issuer, in its capacity as designated manager on behalf of the Issuer, that:
 
(i)           The Final Memorandum and any additional information and documents
concerning the Offered Notes, including but not limited to one or more marketing
books or preliminary offering circulars, delivered by or on behalf of the
Company to prospective purchasers of the Offered Notes (collectively, such
additional information and documents, the “Additional Offering Documents”), did
not, each as of their respective dates or date on which such statement was made
and, with respect to the Final Memorandum, as of the Closing Date, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements in each, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Final Memorandum or the Additional Offering Documents in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchaser referenced in the last sentence of Section 8(a)
herein.
 
(ii)         The Time of Sale Information, as of the Time of Sale, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.
 

 
4

--------------------------------------------------------------------------------

 
 
(iii)        The Company is a Delaware corporation, duly organized and validly
existing under the laws of the State of Delaware, has all corporate power and
authority necessary to own or hold its properties and conduct its business in
which it is engaged as described in each Memorandum and has all licenses
necessary to carry on its business as it is now being conducted and is licensed
and qualified in each jurisdiction in which the conduct of its business
(including, without limitation, the origination and acquisition of Collateral
Obligations and performing its obligations hereunder and under the other
Transaction Documents) requires such licensing or qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Company.
 
(iv)        This Agreement has been duly authorized, executed and delivered by
the Company, the Depositor and the Issuer and, assuming due authorization,
execution and delivery thereof by the other parties hereto, constitutes a valid
and legally binding obligation of the Company, the Depositor and the Issuer
enforceable against the Company, the Depositor and the Issuer in accordance with
its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.
 
(v)         Each of the other Transaction Documents has been duly authorized,
executed and delivered by the Company, the Depositor and the Issuer, as
applicable, and, assuming due authorization, execution and delivery thereof by
the other parties thereto, constitutes the valid and binding agreement of the
Company, the Depositor and the Issuer, as applicable, enforceable against the
Company, the Depositor and the Issuer, as applicable, in accordance with their
respective terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.
 
(vi)        The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.
 
(vii)       Other than as set forth in or contemplated by each Memorandum, there
are no legal or governmental proceedings pending to which the Company, the
Depositor or the Issuer is a party or of which any property or assets of the
Company, the Depositor or the Issuer are the subject of which could reasonably
be expected to materially adversely affect the financial position, stockholders’
equity or results of operations of the Company, the Depositor or the Issuer or
on the performance by the Company, the Depositor or the Issuer of its
obligations hereunder or under the other Transaction Documents; and to the
knowledge of the Company, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
 
 
5

--------------------------------------------------------------------------------

 
 
(viii)      The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by the
Company, the Depositor and the Issuer and of the transactions contemplated
herein and therein and in all documents relating to the Notes will not result in
any breach or violation of, or constitute a default under, any agreement or
instrument to which the Company, the Depositor or the Issuer is a party or to
which any of its properties or assets are subject, except for such of the
foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company, the Depositor or
the Issuer or on the performance by the Company, the Depositor or the Issuer of
its obligations hereunder or under the other Transaction Documents, nor will any
such action result in a violation of the organizational documents of the
Company, the Depositor or the Issuer or any applicable law.
 
(ix)         Neither the Issuer, the Depositor nor the pool of Collateral
Obligations is, or after giving effect to the transactions contemplated by the
Transaction Documents will be, required to be registered as an “investment
company” under the 1940 Act.
 
(x)          Assuming the Initial Purchaser’s representations herein are true
and accurate, it is not necessary in connection with the offer, sale and
delivery of the Offered Notes in the manner contemplated by this Agreement and
each Memorandum to register the Offered Notes under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.
 
(xi)         The Offered Notes satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act. As of the Closing Date, the Offered Notes
will not be (i) of the same class as securities listed on a national securities
exchange in the United States that is registered under Section 6 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (ii) quoted
in any “automated inter-dealer quotation system” (as such term is used in the
Exchange Act) in the United States.
 
(xii)        At the time of execution and delivery of the Master Loan Sale
Agreement and after giving effect to any contemporaneous releases under the GCMF
Credit Facility, the Originator owned the Collateral Obligations to be conveyed
by it to the Depositor on the Closing Date free and clear of all liens,
encumbrances, adverse claims or security interests (“Liens”) other than Liens
permitted by the Transaction Documents, and the Originator had the power and
authority to transfer such Collateral Obligations to the Depositor.
 
 
6

--------------------------------------------------------------------------------

 

(xiii)       At the time of execution and delivery of the Master Loan Sale
Agreement and after giving effect to the transfer from the Originator described
in clause (xii) above and any contemporaneous releases under the GCMF Credit
Facility, the Depositor owned the Collateral Obligations conveyed to it on the
Closing Date free and clear of all Liens other than Liens permitted by the
Transaction Documents, and the Depositor had the power and authority to transfer
such Collateral Obligations to the Issuer.
 
(xiv)      Upon the execution and delivery of the Transaction Documents, payment
by the Initial Purchaser for the Offered Notes, delivery to the Initial
Purchaser of the Offered Notes and delivery to the Depositor of the Subordinated
Notes, the Issuer will own the Collateral Obligations conveyed to it on the
Closing Date and the Initial Purchaser will acquire title to the Offered Notes,
in each case free of Liens except such Liens as may be created or granted by the
Initial Purchaser and those permitted in the Transaction Documents.
 
(xv)        No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Offered Notes or the execution, delivery and performance by the Company, the
Depositor or the Issuer, as applicable, of this Agreement or the other
Transaction Documents to which it is a party, except such consents, approvals,
authorizations, filings, registrations or qualifications as have been obtained
or as may be required under the Securities Act or state securities or blue sky
laws or the rules and regulations of the Financial Industry Regulatory Authority
in connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.
 
(xvi)       The Collateral Obligations in all material respects have the
characteristics described in the Time of Sale Information and the Final
Memorandum.
 
(xvii)      Each of the representations and warranties of the Company, the
Depositor and the Issuer set forth in each of the other Transaction Documents is
true and correct in all material respects.
 
(xviii)     No adverse selection procedures were used in selecting the
Collateral Obligations from among the loans that meet the representations and
warranties of the Company contained in the Master Loan Sale Agreement and that
are included in the Assets.
 
(xix)       Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Offered Notes and neither the Issuer nor any of its affiliates will do any
of the foregoing.  As used herein, the terms “offer” and “sale” have the
meanings specified in Section 2(3) of the Securities Act.
 
(xx)        Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Memorandum or
engaged in any form of general solicitation or general advertising in connection
with the offering of the Offered Notes.
 
 
7

--------------------------------------------------------------------------------

 
 
(xxi)       With respect to any Offered Notes subject to the provisions of
Regulation S of the Securities Act, the Issuer has not offered or sold such
Offered Notes during the Distribution Compliance Period to a U.S. person or for
the account or benefit of a U.S. person (other than the Initial Purchaser).  For
this purpose, the term “Distribution Compliance Period” and “U.S. person” are
defined as such term is defined in Regulation S.
 
(xxii)      Since the date of the latest un-audited financial statements of the
Company as of March 31, 2010, there has been no change nor any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents.
 
(xxiii)     The Notes and the Transaction Documents conform in all material
respects to the descriptions thereof in the Final Memorandum.
 
(xxiv)     Any taxes, fees, and other governmental charges in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the execution, delivery, and sale of the Notes have been or will be paid at
or before the Closing Date.
 
(xxv)      [Reserved].
 
(xxvi)     No proceeds received by the Company, the Depositor or the Issuer in
respect of the Notes will be used by the Company, the Depositor or the Issuer to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Exchange Act.
 
(xxvii)    (i)  To the extent applicable thereto, each of the Company, the
Issuer and their respective ERISA Affiliates is in compliance in all material
respects with ERISA unless any failure to so comply could not reasonably be
expected to have a material adverse effect and (ii) no lien under Section 303(k)
of ERISA or Section 430(k) of the Code exists on any of the Assets.  As used in
this paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).
 
(xxviii)   The Company has not paid or agreed to pay to any Person any
compensation for soliciting another Person to purchase any of the Offered Notes
(except as contemplated by this Agreement).
 
 
8

--------------------------------------------------------------------------------

 
 
(xxix)      The Company has not taken, directly nor indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any Offered Note or to facilitate the sale or resale of the Offered
Notes.
 
(xxx)       On and immediately after the Closing Date, each of the Company, the
Depositor and the Issuer (after giving effect to the issuance of the Notes and
to the other transactions related thereto as described in the Time of Sale
Information and the Final Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Notes as contemplated by this Agreement, Time of Sale Information and the
Final Memorandum, such Person is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature and (D) such Person is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
Section 5.            Sale of Offered Notes to the Initial Purchaser.
 
The sale of the Offered Notes to the Initial Purchaser will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.
 
(a)           The Company, the Initial Purchaser, the Issuer and the Depositor
hereby agree that the Offered Notes will be offered and sold only in
transactions exempt from registration under the Securities Act.  The Company,
the Initial Purchaser, the Issuer and the Depositor will each reasonably believe
at the time of any sale of the Offered Notes by the Issuer through the Initial
Purchaser (i) that either (A) each purchaser of the Offered Notes is (1) a QIB
who is a Qualified Purchaser purchasing for its own account (or for the accounts
of QIBs who are Qualified Purchasers to whom notice has been given that the
resale, pledge or other transfer is being made in reliance on Rule 144A) in
transactions meeting the requirements of Rule 144A, or (2) an Institutional
Accredited Investor who is a Qualified Purchaser who purchases for its own
account and provides the Initial Purchaser with a written certification in
substantially the form attached to the Indenture, or (B) each purchaser is
acquiring the Offered Notes in an offshore transaction meeting the requirements
of Regulation S and is a Qualified Purchaser, and (ii) that the offering of the
Offered Notes will be made in a manner that will enable the offer and sale of
the Offered Notes to be exempt from registration under state securities or Blue
Sky laws; and each such party understands that no action has been taken to
permit a public offering in any jurisdiction where action would be required for
such purpose.  The Company, the Initial Purchaser, the Issuer and the Depositor
each further agree not to (i) engage (and represents that it has not engaged) in
any activity that would constitute a public offering of the Offered Notes within
the meaning of Section 4(2) of the Securities Act or (ii) offer or sell the
Offered Notes by (and represents that it has not engaged in) any form of general
solicitation or general advertising (as those terms are used in Regulation D),
including the methods described in Rule 502(c) of Regulation D, in connection
with any offer or sale of the Offered Notes.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)          The Initial Purchaser hereby represents and warrants to and agrees
with the Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it
will offer the Offered Notes only (A) to persons who it reasonably believes are
QIBs who are Qualified Purchasers in transactions meeting the requirements of
Rule 144A, (B) to institutional investors who it reasonably believes are
Institutional Accredited Investors who are Qualified Purchasers or (C) to
persons it reasonably believes are Qualified Purchasers in offshore transactions
in accordance with Regulation S.  The Initial Purchaser further agrees that (i)
it will deliver to each purchaser of the Offered Notes, at or prior to the Time
of Sale, a copy of the Time of Sale Information, as then amended or
supplemented, and (ii) prior to any sale of the Offered Notes to an
Institutional Accredited Investor that it does not reasonably believe is a QIB
who is a Qualified Purchaser, it will receive from such Institutional Accredited
Investor a written certification in substantially the applicable form attached
to the Indenture.
 
(c)          The Initial Purchaser hereby represents that it is duly authorized
and possesses the requisite corporate power to enter into this Agreement.
 
(d)          The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.
 
(e)          The Initial Purchaser hereby represents and agrees that all offers
and sales of the Offered Notes by it to non–United States persons, prior to the
expiration of the Distribution Compliance Period, will be made only in
accordance with the provisions of Rule 903 or Rule 904 of Regulation S and only
upon receipt of certification of beneficial ownership of the securities by a
non–U.S. person in the form provided in the Indenture.  For this purpose, the
term “Distribution Compliance Period” and “U.S. person” are defined as such
terms are defined in Regulation S.
 
(f)          The Initial Purchaser hereby represents that it (i) has not offered
or sold, and it will not offer or sell, any Offered Notes to any Person in the
United Kingdom except to (A) investment professionals as defined in Article 19
of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
(the “Order”) and investment personnel of the foregoing, (B) persons who fall
within any of the categories of persons described in Articles 49(2)(A) to
49(2)(E) of the Order (high net worth companies, unincorporated associations,
etc.) and investment personnel of the foregoing and (C) any person to whom it
may otherwise lawfully be made, or otherwise in circumstances that have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of Section 102B of the Financial Services and Markets Act
2000 (the “FSMA”); (ii) has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to any
Offered Notes in, from or otherwise involving the United Kingdom; and (iii) has
only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of any Offered Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer, or to persons to whom
such communication may otherwise lawfully be made.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)          In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (as defined below) (each, a
“Relevant Member State”), the Initial Purchaser hereby represents and agrees
that effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Offered Notes to the public in
that Relevant Member State prior to the publication of a prospectus in relation
to the Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Offered
Notes to the public in that Relevant Member State at any time:
 
(i)          to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities:
 
(ii)         to any legal entity which has two or more of (1) an average of at
least 250 employees during the last financial year; (2) a total balance sheet of
more than €43,000,000 and (3) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated financial statements; or
 
(iii)         in any other circumstances which do not require the publication by
the issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.
 
For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.
 
 
11

--------------------------------------------------------------------------------

 

Section 6.            Certain Agreements of the Company.
 
The Company covenants and agrees with the Initial Purchaser as follows:
 
(a)          If, at any time prior to the 90th day following the Closing Date,
any event involving the Company, the Depositor, the Issuer or, to the knowledge
of a Responsible Officer of the Company, the Collateral Manager shall occur as a
result of which the Final Memorandum (as then amended or supplemented) would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, the Company will immediately notify
the Initial Purchaser and will cause the Issuer to prepare and furnish to the
Initial Purchaser an amendment or supplement to the Final Memorandum that will
correct such statement or omission.  The Issuer will not at any time amend or
supplement the Final Memorandum (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser a reasonable opportunity to review the same or (ii)
except to the extent the Company may determine it or the Issuer is required to
so disclose pursuant to applicable law and after consultation with the Initial
Purchaser (and, in such a circumstance, shall remove all references to the
Initial Purchaser therefrom if so requested by the Initial Purchaser), in a
manner to which the Initial Purchaser or its counsel shall object.
 
(b)          During the period referred to in Section 6(a), the Company will
furnish to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.
 
(c)          Subject to compliance with Regulation FD, at all times during the
course of the private placement contemplated hereby and prior to the Closing
Date, (i) the Company will make available to each offeree the Additional
Offering Documents and such information concerning any other relevant matters as
it or any of its affiliates possess or can acquire without unreasonable effort
or expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) the Company will not publish or disseminate any material in
connection with the offering of the Offered Notes except as contemplated herein
or as consented to by the Initial Purchaser or in connection with the Company’s
disclosure obligations under the Exchange Act, provided that no such disclosure
under the Exchange Act would result in a requirement that the offering of the
Notes be registered under §5 of the Securities Act, (iv) the Company will advise
the Initial Purchaser promptly of the receipt by the Company of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Offered Notes, (v) the Company will advise the Initial
Purchaser promptly of the commencement of any lawsuit or proceeding to which the
Company is a party relating to the offering or sale of the Offered Notes, and
(vi) the Company will advise the Initial Purchaser of the suspension of the
qualification of the Offered Notes for offering or sale in any jurisdiction, or
the initiation or threat of any procedure for any such purpose.
 
 
12

--------------------------------------------------------------------------------

 

(d)          Subject to compliance with Regulation FD, the Company will furnish,
upon the written request of any Noteholder or of any owner of a beneficial
interest in a Note, such information as is specified in paragraph (d)(4) of Rule
144A under the Securities Act (i) to such Noteholder or beneficial owner, (ii)
to a prospective purchaser of such Note or interest therein who is a QIB and a
Qualified Purchaser designated by such Noteholder or beneficial owner, or (iii)
to the Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A in connection with the resale of such Note or beneficial interest
therein by such holder or beneficial owner in reliance on Rule 144A unless, at
the time of such request, the Issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 or is exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b).
 
(e)          Except as otherwise provided in the Indenture, each Offered Note
will contain legends in the forms set forth in the Final Memorandum.
 
(f)           In connection with the application to list the Offered Notes on
the Irish Stock Exchange, the Company will furnish from time to time any and all
documents, instruments, information and commercially reasonable undertakings and
publish all advertisements or other material that may be necessary in order to
effect such listing and use commercially reasonable efforts to maintain such
listing until none of such Notes is outstanding or until such time as payment of
principal, interest and any additional amounts (if any) in respect of all such
Notes have been duly provided for, whichever is earlier; provided that if such
listing can no longer be reasonably maintained, the Company will use its
commercially reasonable efforts to obtain and maintain the quotation for, or
listing of, such Notes on such other stock exchange or exchanges in the European
Union as the Initial Purchaser may reasonably request.
 
(g)          Neither the Issuer nor any of its affiliates or any other Person
acting on their behalf shall engage, in connection with the offer and sale of
the Offered Notes, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act,
including, but not limited to, the following:
 
(i)           any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and
 
(ii)          any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.
 
(h)          The Issuer shall not solicit any offer to buy from or offer to sell
or sell to any Person any Offered Notes, except through the Initial Purchaser or
with the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, neither the Issuer nor any of its affiliates (except for compliance by the
Company with Regulation FD) shall publish or disseminate any material other than
the Additional Offering Documents consented to by the Initial Purchaser, the
Time of Sale Information and the Final Memorandum in connection with the offer
or sale of the Offered Notes as contemplated by this Agreement, unless the
Initial Purchaser shall have consented to the use thereof; if the Issuer or any
of its affiliates makes any press release including  “tombstone” announcements,
in connection with the Transaction Documents, the Issuer shall permit the
Initial Purchaser to review and approve such release in advance.
 

 
13

--------------------------------------------------------------------------------

 
 
(i)          The Issuer shall not take, or permit or cause any of its affiliates
to take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer or sale of the Offered
Notes.
 
(j)          The Issuer shall not take, directly or indirectly, any action
designed to or which has constituted or which might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any Offered Note to facilitate the sale or resale
of the Offered Notes.
 
(k)         The Company shall apply the net proceeds from the sale of the
Offered Notes as set forth in the Final Memorandum under the heading “Use of
Proceeds”.
 
Section 7.            Conditions of the Initial Purchaser Obligations.
 
The obligation of the Initial Purchaser to purchase the Offered Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company, the Depositor and the Issuer
herein, to the performance, in all material respects, by the Company, the
Depositor and the Issuer of their respective obligations hereunder and to the
following additional conditions precedent:
 
(a)           The Offered Notes shall have been duly authorized, executed,
authenticated, delivered and issued, the Transaction Documents shall have been
duly authorized, executed and delivered by the respective parties thereto and
shall be in full force and effect, and the documents required to be delivered
pursuant to the Indenture in respect of the Collateral Obligations shall have
been delivered to the Custodian pursuant to and as required by the Transaction
Documents.
 
(b)           The Initial Purchaser shall have received (I) a certificate, dated
as of the Closing Date, of the Chief Executive Officer or Chief Financial
Officer of the Company, in its individual capacity (and, with respect to the
Depositor, in its capacity as designated manager on behalf of the Depositor and,
with respect to the Issuer, in its capacity as designated manager on behalf of
the Issuer), to the effect that such officer has carefully examined this
Agreement, the Final Memorandum and the Transaction Documents and that, to the
best of such officer’s knowledge (i) since the date information is given in the
Final Memorandum, there has not been any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company, the Depositor or the Issuer whether or not
arising in the ordinary course of business, or the ability of the Company, the
Depositor or the Issuer to perform its obligations hereunder or under the
Transaction Documents except as contemplated by the Final Memorandum, (ii) each
of the Company, the Depositor and the Issuer has complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder and under the other Transaction Documents, at
or prior to the Closing Date, (iii) the representations and warranties of the
Company, the Depositor and the Issuer in the Transaction Documents are true and
correct in all material respects, as of the Closing Date, as though such
representations and warranties had been made on and as of such date, and (iv)
nothing has come to the attention of such officer that would lead such officer
to believe that (A) the Time of Sale Information, as of the Time of Sale,
contained any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) the Final
Memorandum, as of its date and as of the Closing Date, or any Additional
Offering Document, as of its respective date, contained or contains an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (II) a certificate, dated as of the Closing
Date, of a manager of the Collateral Manager to the effect that such officer has
carefully examined the Final Memorandum and that, to the best of such officer’s
knowledge, nothing has come to the attention of such officer that would lead
such officer to believe that the “Collateral Manager Information” (as defined in
the Final Memorandum), as of the date of the Final Memorandum and as of the
Closing Date, contained any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)          The Class A Notes shall have been rated no less than “Aaa” and
“AAA” by Moody’s and S&P, respectively, the Class B Notes shall have been rated
no less than “Aa2” and “AA” by Moody’s and S&P, respectively, such ratings shall
not have been rescinded, and no public announcement shall have been made by
either of Moody’s or S&P that any ratings of the Offered Notes have been placed
under review.
 
(d)          On the date of the Final Memorandum, Ernst & Young LLP shall have
furnished to the Initial Purchaser an “agreed upon procedures” letter, dated the
date of delivery thereof, in form and substance satisfactory to the Initial
Purchaser, with respect to certain financial and statistical information
contained in the Final Memorandum.
 
(e)          The Initial Purchaser shall have received an opinion, dated the
Closing Date, of in-house counsel to the Trustee, in form and substance
satisfactory to the Initial Purchaser.
 
(f)           The Initial Purchaser shall have received legal opinions of
Dechert LLP, counsel to the Company, the Depositor, the Issuer and the
Collateral Manager, (i) with respect to certain corporate matters with respect
to the Company and the Collateral Manager and certain federal tax, securities
law and investment company matters, in form and substance satisfactory to the
Initial Purchaser and (ii) with respect to certain “true sale” and
“non–consolidation” issues in form and substance satisfactory to the Initial
Purchaser.
 
(g)         The Initial Purchaser shall have received an opinion of Pepper
Hamilton LLP, counsel to the Company, the Depositor and the Issuer, with respect
to certain limited liability company matters with respect to the Depositor and
the Issuer and “perfection issues” in form and substance satisfactory to the
Initial Purchaser.
 
(h)          The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.
 
(i)           The Company shall have furnished to the Initial Purchaser and its
counsel such further information, certificates and documents as the Initial
Purchaser and its counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement, the other
Transaction Documents and all documents incident hereto shall be in all material
respects reasonably satisfactory in form and substance to the Initial Purchaser
and its counsel.
 
 
15

--------------------------------------------------------------------------------

 
 
(j)           The Depositor shall have purchased or otherwise acquired the
Subordinated Notes in accordance with the terms of the Master Loan Sale
Agreement.
 
(k)          The Indenture, the Master Loan Sale Agreement, the Collateral
Management Agreement and all other documents incident hereto and to the other
Transaction Documents shall be reasonably satisfactory in form and substance to
the Initial Purchaser and its counsel.
 
If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Offered Notes.  Notice of such cancellation shall be given
to the Company in writing, or by telephone or facsimile confirmed in writing.
 
Section 8.            Indemnification and Contribution.
 
(a)          The Company and the Issuer, jointly and severally (each an
“indemnifying party” as such term is used in this Agreement), shall indemnify
and hold harmless the Initial Purchaser (whether acting as Initial Purchaser or
as placement agent with respect to any of the Offered Notes), its officers,
directors, employees, agents and each person, if any, who controls the Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act
and the affiliates of the Initial Purchaser (each an “indemnified party” as such
term is used in this Agreement) from and against any loss, claim, damage or
liability, joint or several, and any action in respect thereof, to which any
indemnified party may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Memorandum, any Additional Offering Document or
the Time of Sale Information or arises out of, or is based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse any such indemnified
party for any legal and other expenses reasonably incurred by such indemnified
party in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Information,
any Memorandum or any Additional Offering Document in reliance upon and in
conformity with written information furnished to the Company by such indemnified
party specifically for inclusion therein; provided, further, that the foregoing
indemnity shall not inure to the benefit of any indemnified party from whom the
person asserting any such loss, claim, damage or liability purchased the Offered
Notes which are the subject thereof if the indemnified party sold Offered Notes
to or placed Offered Notes with the person alleging such loss, claim, damage or
liability without sending or giving a copy of the Time of Sale Information at or
prior to the confirmation of the sale of the Offered Notes, if the Company shall
have previously furnished copies thereof to such indemnified party and the loss,
claim, damage or liability of such person results from an untrue statement or
omission of a material fact contained in the Preliminary Memorandum which was
corrected in the Time of Sale Information.  The foregoing indemnity is in
addition to any liability that the indemnifying parties may otherwise have to
any indemnified party.  The indemnifying parties acknowledge that the statements
set forth in the Time of Sale Information and the Final Memorandum (x) under the
caption: “Plan of Distribution” (but solely the second, fourth, seventh, ninth,
eleventh and twelfth paragraphs under such caption) of the Final Memorandum and
(y) relating to Wells Fargo Securities, LLC in the last sentence of the first
full paragraph on page iii of the Final Memorandum under the heading “Important
Information Regarding Offers and Sales of the Offered Securities” constitute the
only written information furnished to the Company by or on behalf of the
indemnified parties specifically for inclusion in the Time of Sale Information,
any Memorandum or any Additional Offering Document.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)          Promptly after receipt by an indemnified party under this Section 8
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8.  If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party.  After notice from
any such indemnifying party or parties to the indemnified party or parties of
its or their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of such indemnified party, there
may be legal defenses available to it and any other indemnified party different
from or in addition to those available to the Company or the Issuer, or there is
a conflict of interest between it and any other indemnified party, on one hand,
and the Company or the Issuer, on the other, or (ii) the Company or the Issuer
shall fail to select counsel reasonably satisfactory to such indemnified party
or parties, and in such event the fees and expenses of such separate counsel
shall be paid by the Company and the Issuer.  In no event shall the Company or
the Issuer be liable for the fees and expenses of more than one separate firm of
attorneys for all indemnified parties in connection with any other action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) does not
include a statement as to, or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)          If the indemnification provided for in Section 8 shall for any
reason be unavailable to an indemnified party under subsection 8(a) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company and the Issuer on the one
hand (without duplication) and the Initial Purchaser on the other from the
offering and sale of the Offered Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Issuer on the one hand
and the Initial Purchaser on the other with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Issuer on the one hand
(without duplication) and the Initial Purchaser on the other with respect to
such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering and sale of the Offered Notes (before deducting
expenses) received by the Company and the Issuer bear (without duplication) to
the total fees actually received by the Initial Purchaser with respect to such
offering and sale.  The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Issuer or by the Initial Purchaser, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission.  The Company, the Issuer and the Initial
Purchaser agree that it would not be just and equitable if contributions
pursuant to this subsection 8(c) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this subsection 8(c) shall be deemed to include,
for purposes of this subsection 8(c), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
8(c), the Initial Purchaser shall not be required to contribute any amount in
excess of the aggregate fee actually paid to the Initial Purchaser with respect
to the offering of the Offered Notes.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(d)          The indemnity agreements contained in this Section 8 shall survive
the delivery of the Offered Notes, and the provisions of this Section 8 shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 9.            Termination.
 
This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange or the Irish Stock Exchange shall have
been suspended or materially limited or any setting of minimum prices for
trading on such exchange shall have occurred, (ii) there shall have been, since
the respective dates as of which information is given in the Time of Sale
Information or the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Collateral Obligations) or the earnings, business affairs or
business prospects of the Company, the Depositor, the Issuer or the Collateral
Manager, whether or not arising in the ordinary course of business; (iii) a
general moratorium on commercial banking activities in New York shall have been
declared by either U.S. federal or New York State authorities, or (iv) there
shall have occurred any material outbreak or escalation of hostilities or other
calamity or crises the effect of which on the financial markets of the United
States is such as to make it, in the reasonable judgment of the Initial
Purchaser, impracticable or inadvisable to market the Offered Notes on the terms
and in the manner contemplated by each Memorandum as amended or supplemented.
 
Section 10.          Severability Clause.
 
Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
 
Section 11.          Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wells Fargo Securities, LLC, 301 South College Street, 8th Floor, Charlotte,
North Carolina 28288, Attention: Asset-Backed Finance – Golub Capital BDC 2010-1
LLC; or if sent to the Company, the Depositor or the Issuer will be delivered to
such party c/o Golub Capital BDC, Inc., 150 South Wacker Drive, Suite 800,
Chicago, Illinois 60606, Attention: David Golub Re: Golub Capital BDC 2010-1
LLC, facsimile (312) 201-9167.
 
Section 12.          Representations and Indemnities to Survive.
 
The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Depositor, the Issuer and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser, the Company, the Depositor, the
Issuer or any indemnified party referred to in Section 8 of this Agreement, and
will survive delivery of and payment for the Offered Notes.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 13.          Successors.
 
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.
 
Section 14.          Applicable Law.
 
(a)          THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).
 
(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14(b).
 
(c)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.
 
Section 15.          Counterparts, Etc.
 
This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought.  This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 16.          [Reserved].
 
Section 17.          No Petition; Limited Recourse.
 
(a)          The Initial Purchaser covenants and agrees that, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect) after the payment in full of each Class of Notes rated by any Rating
Agency, it will not institute against the Issuer or the Depositor or join any
other Person in instituting against the Issuer or the Depositor any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.
 
(b)          Notwithstanding anything to the contrary herein, the obligations of
the Issuer and the Depositor hereunder are limited recourse obligations of the
Issuer and the Depositor, respectively, payable solely from the Assets securing
the Notes, and following the exhaustion of such Assets, any claims of the
Initial Purchaser hereunder against the Issuer or the Depositor shall be
extinguished.  All payments by the Issuer or the Depositor to the Initial
Purchaser hereunder shall be made subject to and in accordance with the Priority
of Payments set forth in the Indenture.
 
(c)          This Section 17 will survive the termination of this Agreement.
 
Section 18.          Arm’s-Length Transaction; Other Transactions.
 
(a)          Each of the Company, the Depositor and the Issuer acknowledges and
agrees that (i) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discounts and commissions, is an arm’s-length commercial
transaction between the Issuer, on the one hand, and the Initial Purchaser, on
the other hand, (ii) in connection with the offering contemplated hereby and the
process leading to such transaction, the Initial Purchaser is and has been
acting solely as a principal and is not an agent or fiduciary of the Issuer, the
Company or the Depositor or any of their respective equity holders, creditors,
employees or any other party, (iii) the Initial Purchaser has not assumed and
will not assume an advisory or fiduciary responsibility in favor of the Issuer,
the Company or the Depositor with respect to the offering contemplated hereby or
the process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising any of the Issuer, the Company or the Depositor
on other matters) and the Initial Purchaser has no obligation to any of the
Issuer, the Company or the Depositor with respect to the offering contemplated
hereby, except the obligations expressly set forth in this Agreement, and (iv)
the Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and each of the Issuer,
the Company and the Depositor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
 
 
21

--------------------------------------------------------------------------------

 

(b)          Each of the Company, the Depositor and the Issuer acknowledges and
agrees that the Initial Purchaser and its Affiliates may presently have and may
in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Depositor and the Issuer,
which parties may have interests with respect to the purchase and sale of the
Offered Notes.  Although the Initial Purchaser in the course of such other
relationships may acquire information about the purchase and sale of the Offered
Notes, potential purchasers of the Offered Notes or such other parties, the
Initial Purchaser shall not have any obligation to disclose such information to
any of the Company, the Depositor or the Issuer.  Furthermore, each of the
Company, the Depositor and the Issuer acknowledges that the Initial Purchaser
may have fiduciary or other relationships whereby the Initial Purchaser may
exercise voting power over securities of various persons, which securities may
from time to time include securities of any of the Company, the Depositor or the
Issuer or their respective Affiliates or of potential purchasers.  Each of the
Company, the Depositor and the Issuer acknowledges that the Initial Purchaser
may exercise such powers and otherwise perform any functions in connection with
such fiduciary or other relationships without regard to its relationship to the
Company, the Depositor or the Issuer hereunder.
 
[REST OF PAGE INTENTIONALLY LEFT BLANK]

 
22

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Depositor, the Issuer and the Initial Purchaser.
 

 
Very truly yours,
     
GOLUB CAPITAL BDC, INC.
     
By:
/s/ David B. Golub  
Name:
David B. Golub  
Title:
Chief Executive Officer        
GOLUB CAPITAL BDC 2010-1 HOLDINGS LLC
       
By:
Golub Capital BDC, Inc., its designated manager
       
By:
/s/ David B. Golub  
Name:
David B. Golub  
Title:
Chief Executive Officer        
GOLUB CAPITAL BDC 2010-1 LLC
       
By:
Golub Capital BDC 2010-1 Holdings LLC, its designated manager
       
By:
/s/ David B. Golub  
Name:
David B. Golub  
Title:
Manager

 
Golub Capital BDC 2010-1 LLC
Purchase Agreement
 
S-1

--------------------------------------------------------------------------------

 
 
The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
     
WELLS FARGO SECURITIES, LLC,
 
as the Initial Purchaser
     
By:
/s/ Jason Powers  
Name:
Jason Powers  
Title:
Director  

 
Golub Capital BDC 2010-1 LLC
Purchase Agreement
 
S-2

--------------------------------------------------------------------------------

 

SCHEDULE I

 
Class of Notes
 
Principal Amount
         
A
  $ 174,000,000  
B
  $ 10,000,000  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II

 
TIME OF SALE INFORMATION
 
Golub Capital BDC 2010-1 LLC **Priced** 144A/Reg S

 
CLS
 
SIZE
 
WAL
 
RATING
 
COUPON
 
PRICE
 
A
  $ 174,500,000  
[____] yrs
 
Aaa, AAA
 
LIBOR + 2.40%
    100 %                            
B
  $ 10,000,000  
[____] yrs
 
Aa2, AA
 
LIBOR + 2.40%
    100 %

 
 
 

--------------------------------------------------------------------------------

 